DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Responsive to the communication dated 5/3/2021
Claims 7 and 12 are amended.
Claims 8, 9, 11, 13, 14, 16 are cancelled.
Claims 7, 10, 12, 15 are presented for examination.
Claims 21 – 25 are restricted.

Relevant Prosecution History Summary
09/08/2017 Non-Final Rejection: Claims 7 – 16 were rejected under 35 U.S.C. 101.
03/16/2018 Final Rejection: Claims 7 – 15 were rejected under 35 U.S.C. 101.
08/20/2018 Appeal Brief Filed: Grounds of rejection to be reviewed on appeal were claims 7 – 16 under 35 U.S.C. 101.
01/08/2019 Examiner’s Answer to Appeal Brief: claims 7 – 16 were cited as rejected under 35 U.S.C. 101.
07/01/2020 Patent Board Decision: Affirmed rejections under 35 U.S.C. 101.
11/02/2020 Decision on Reconsideration: Affirmed rejection under 35 U.S.C. 101.
02/02/2021 Final Rejection Issued.
05/03/2021 Request for Continued Examination




Preliminary Note
 The Patent Trial and Appeal Board (PTAB) decisions of July 1, 2020 and August 12, 2020 did not reverse or even reach this rejection of claims 9 and 14 (the PTAB decision of August 12, 2020 does not mention claims 9 and 14, and the PTAB decision of July 1, 2020 states that claims 9 and 14 are not rejected).  The PTAB decisions of July 1, 2020 and August 12, 2020 affirmed the rejection of the remaining claims (see PTAB decision of August 12, 2020 at page 6, and PTAB decision of July 1, 2020 at page 15).  As (it appears) claims 9 and 14 (now claims 7 and 12) remain unpatentable for the reasons stated in the examiner’s answer of January 8, 2019, prosecution in the above-identified application was reopened and an Office Action on the merits was issued on 2/2/2021. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.
 



Response to Arguments
Election/Restrictions
Applicant’s traverse of the Examiner’s restriction of non-elected claims 21 – 25 is noted. As there are currently no allowable claims in the instant application any reconsideration or rejoinder of claims is held in abeyance until there are allowable claims. See MPEP 821.04 Rejoinder: “The propriety of a restriction requirement should be reconsidered when all the claims directed to the elected invention are in condition for allowance…” 

Claim Rejections - 35 USC § 101
1. The Applicant argues that the independent claims are eligible under 35 U.S.C. 101 because these claims now incorporate the limitations of now cancelled claims 9 and 15 and that the Board of Appeals found claims 9 and 14 eligible under 35 U.S.C. 101 in the Board decisions dated 7/1/2020 and the Applicant further takes issue with the Office finding that the Board’s decision did not reach to claims 9 and 14.

In response the Office notes the following:
The Final Rejection dated 3/16/2018 clearly reject claims 7 – 16 under 35 U.S.C. 101 on page 4.
The Appeal Brief dated 8/20/2018 indicate that 7 – 16 were rejected under 35 U.S.C. 101 on page 3.
The Patent Board Decision dated 7/1/2020 In the Statement of the Case incorrectly states: “the Examiner rejected claims 7, 8, 10 – 13, 15, and 16 under 35 U.S.C. 101. 
The Patent Board Decision dated 7/1/2020 affirmed the Examiner’s rejection from the Final Rejection dated 3/16/2018. The Board did not affirm in part nor did they overturn any rejection.
	
According to the above facts it is clear that claims 7 – 16 were rejected under 35 U.S.C. 101 and that the rejection of all these claims were appealed to the board. The Board; however, while affirming the Examiner rejection under 35 U.S.C. 101 of claim 7 – 16, somehow, in the Statement of the Case indicated that “Claims 9 and 14 are not rejected” by the Examiner. Therefore the board’s decision did not even reach claims 9 and 14. Had the Board intentionally made a decision with regard to 101 concerning claims 9 and 14 then they would have explicitly included those claim numbers in their claim listing. The board’s exclusion of claim 9 and 14 is clearly in conflict with the Applicant’s own Appeal Brief dated 8/20/2018. Had the Board actually reversed the Examiner’s rejection they would have indicated this. The Board’s practice is not to simply disregard rejections that they reverse.

Due to the reasons outlined above; the Office disagrees with the Applicant’s characterization that the Board found claims 9 and 14 eligible under 35 USC 101.

2. The Applicant argues that the claims do not recite a mental process because the 2019 PEG categorizes a mental process a “concepts performed in the human mind” such as “observations, judgement, opinion” and while the recitation of generic computer components does not take the claim outside the realm of a mental process the instant claim does not recite generic computer component because the claim recites “a visual editor, which is a specialized computer component. Consequently, the current claims are not performed in the ‘human mind’.”



3. The Applicant further argues that claim 7 additionally recites “using the extended UML diagram to create program code in the procedural language” and this is a practical application.

In response this argument is not persuasive. As noted in the Office action; the Federal Circuit has held that a claim to “translating a functional description of logic circuit into a hardware component description of the logic circuit” was directed to an abstract idea because the claims “read on an individual performing the claimed steps mentally or with pencil and paper.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F. 3d 1138, 1139, 1149 (Fed. Cir. 2016), cited in Guidance, 84 Fed, Reg. at 53 n. 15. Likewise claim 7 recites a mental process that translates one description to another.

4. The Applicant further argues that the Examiner’s statements in the rejection that the modification of UML class diagram to an extended UML class diagram is not a transformation of a particular article is not dispositive because this does not address the other ways of achieving a practical application.

In response, this argument is not persuasive. With regard to the particular claim language of modifying UML that particular consideration is relevant. Therefore indicating that this particular modification is not a transformation which would amount to a particular application is in fact dispositive with regard to that limitation.


In response the argument is not persuasive. The very definition of UML is as follows:

UML, short for Unified Modeling Language, is a standardized modeling language consisting of an integrated set of diagrams, developed to help system and software developers for specifying, visualizing, constructing, and documenting the artifacts of software systems

According to Merrriam-Webster Visualization means “formation of mental visual images.”

Therefore the claim element of a UML class diagram is literally a diagram of software and a diagram is a mental image. Therefore the claim merely modifies a first mental image to a second mental image.


Therefore the Applicant’s arguments are not persuasive. 

End Response to Arguments


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 7, 10, 12, 15 are rejected under 35 U.S.C. 101 

Claim 7.
Step 1: Does the claim fall within a statutory category of invention?
YES. The claim recites a method/process. Under step 1 of the USPTO’s eligibility analysis, the claimed subject matter falls within one of the four statutory categories of invention because claim 7 recites a method. In particular claim 7 recites a series of steps for representing a software application.

Step 2A, Prong One of the Guidance: Does the claim recite an abstract idea?
YES. The claim recites a mental process.

Claim 7 recites in pertinent part “… identifying… data definition classes within the initial UML class diagram; identifying… class operations within the initial UML class diagram…” 
 Identifying these classes and operations are observations or evaluations that can particularly  be performed in the human mind. In particular UML visually describes a program. Therefore a person with an understanding of UML can review the diagram’s visual elements and determine which elements are the data-definition classes, class operations, among other things. The claim does not indicate the size of the program and therefore might simply be a single command. This would be particularly easy for a human to perform in their mind.

Claim 7 further recites, in pertinent part “… modifying…  the initial UML class diagram to generate an extended UML class diagram as a second data structure by…”
In the claim, the recited modifications to the diagram essentially convert a UML diagram to another UML diagram (i.e., the extended UML diagram) and while a computer could be used to make such diagrammatic modifications, a human is capable of imagining such changes to a diagram.

Claim 7 further recites, in pertinent part “… using the extended UML class diagram to create program code in the procedural language…”

It is noted that the Federal Circuit has held that a claim to “translating a functional description of logic circuit into a hardware component description of the logic circuit” was directed to an abstract idea because the claims “read on an individual performing the claimed steps mentally or with pencil and paper.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F. 3d 1138, 1139, 1149 (Fed. Cir. 2016), cited in Guidance, 84 Fed, Reg. at 53 n. 15. Likewise claim 7 recites a mental process that translates one description to another. With regard to the limitation; the claim merely modifies the diagram and modifying the diagram is part of the mental process and then creates a procedural language (semantic representation) from the modified diagram which is also a semantic representation. The mind is capable of making and manipulating semantic representations (i.e., diagrams, language). 

Claim 7 further recites, in pertinent part “…applying a data object stereotype to the identified data definition classes, and applying a program stereotype to the identified class operations; displaying… the extended UML class diagram; and… for each parameter of the identified class operations, identifying whether the parameter is a resource or external data; and…”

The identifying the parameter as a resource or external data is an observation, judgement, or evaluation which a human can perform in their mind. The act of modifying the diagram is also  In light of the instant specification paragraph 57 the application of data and program stereotypes may encompass a person performing the claimed steps mentally with the assistance of pencil and paper. 

Claim 7 further recites, in pertinent part “… upon identifying the parameter as external data, taking no further action and proceeding to process a next parameter…”  which is also an observation, evaluation, or judgement which can be performed in a human mind because a human mind is capable of judging whether or not a parameter is external data.

Claim 7 further recites, in pertinent part “…the data definition classes represent logical data, and
the class operations represent programs…” is merely a characterization of classes.


Step 2A, Prong Two of the Guidance: Does the claim recite additional elements that integrate the judicial exception into a practical application?
In claim 7, the additional elements are: 
“a computer-implemented”
“receiving, as a first computer data structure and within a visual editor, an initial UML class diagram modelizing the software application”
“using a visual editor”
modifying, “the visual editor” the initial UML class diagram to generate an extended UML class diagram as a second computer data structure
displaying “within the visual editor” the extended UML class diagram.

The Guidance explains that a series of data gathering steps that collect a necessary input for an abstract idea can be insignificant extra-solution activity in Step 2A. Guidance, 84 Fed. Reg. at 56 (citing OIP techs., Inc. v Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). Similarly, the receiving step recited in claim 7 is claimed generically. In the context of claim 7 as a whole, the UML diagram is a necessary input to the rest of the method. So the receiving step here is insignificant extra-solution activity and does not indicate that the judicial exception is integrated into a practical application.

While an additional element may integrate a judicial exception into a practical application when, for example, the “additional element implements a judicial exception with, or by use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim”  Guidance, 84 Fed. Feg. at 55; in the instant claims this is not the situation because Claim 7 lacks such a machine. 

While claim Claim 7 recites “computer-implemented” and “using a visual editor” which might imply an editor running/executing on a processor claim 7 does not recite any details about the editor.
As general-purpose computers generally include some sort of visual display and means of interacting visually with the computer (i.e., visual editor) the claim is not reciting a special purpose computer or editor and therefore the computer and editor simply executes the mental process described above. A general-purpose computer with visual editor that merely executes the judicial exception is not a particular machine. See Ultramerical, Inc. V. Hulu, LLC, 772 F.3d 709, 716 – 17 (Fed. 

While claim 7 recites “receiving, as a first computer data structure and within a visual editor, an initial UML class diagram modelizing the software application” this is mere data gathering which is extra-solution activity. See MPEP 2106.05(g).

Even when viewed in combination, the additional elements do no more than automate the mental process. There is no change to the processor or other technology other than automating the abstract idea. Therefore claim 7 does not improve computer technology or functionality in a way that indicates that the recited judicial exception is integrated into a practical application. 

Thus the claim is directed to the judicial exception.

Step 2B of the Guidance: Does the claim recite additional elements that amount to significantly more than the judicial exception?
As discussed in Step 2A, Prong Two, claim 7’s additional elements include “using a visual editor” and “receiving, as a first computer data structure and within a visual editor, an initial UML class diagram modelizing the software application”

Of relevance to the step of receiving is OIP Techs., the Federal Circuit determined that “routing data-gathering” was a well-understood, routine, and conventional activity. 788 F.3d at 1363; see also Content Extraction & Transmission LLC v. Wells Fargo Bank, 776 F.3d 1343, 1347 (Fe. Cir. 214). In claim 

                “The visual editor “ is disclosed to be UML 2.0 editors as IBM Rational Software Architect in version 6 and 7 can be used to automate” (spec. 0063) and “a UML 2.0 compliant visual editor” (spec. at 0046), which I would then consider to be WURC at Step 2B.  Thus, “using the video editor … would also be considered WURC

Also, using a computer “only for the most basic function, the performance of repetitive calculations” may not impose meaningful limits on the claim’s scope. Bancorp Servs. v. Sun Life Assurance Co. of Can. (U.S),  687 F .3d 1266, 1278 (Fed. Cir. 2012). Similarly MPEP instructs examiners that courts recognize that using a computer for performing repetitive calculations may be well-understood, routine, and conventional when claimed generically. MPEP 2106.05d(d) (II)(ii). Here; the processor is generic. The computer merely executes the abstract idea. The specification indicates that the claim may be embodied as a program executing on a computer. Spec 24, 35, 48. These paragraphs indicate that the processor is part of the general-purpose computer. Therefore the recited processor is well-understood, routine, and conventional.

Therefore the claim does not provide an inventive concept.

Claim 10.
Step 1: Does the claim fall within a statutory category of invention?
YES. The claim recites a method/process.
Step 2A, Prong One of the Guidance: Does the claim recite an abstract idea?
YES. The claim recites a mental process.
Step 2A, Prong Two of the Guidance: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No. Claim 10 recites, in pertinent part, “the procedural language is COBOL.” Such limitation does not add any additional steps to the claim. The limitation merely characterizes the type of procedural language. This merely generally links the claim to a type of procedural language.
Step 2B of the Guidance: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No. The limitation merely characterizes the procedural language but this does not add any additional elements because the procedural language already existed as part of the abstract idea.


Claim 12.  
Step 1: Does the claim fall within a statutory category of invention?
Yes. The claim recites “a computer-hardware system”. Under step 1 of the USPTO’s eligibility analysis, the claimed subject matter falls within one of the four statutory categories of invention because claim 12 recites a system. In particular claim 12 recites a system for representing a software application.

Step 2A, Prong One of the Guidance: Does the claim recite an abstract idea?
Yes. The claim recites a mental process.

Claim 12 recites, in pertinent part: “… receiving… an initial UML class diagram modelizing the software application; identifying… data definition classes within the initial UML class diagram; identifying… class operations within the initial UML class diagram…” which are observations, judgements, and evaluations made about a diagram/image that can be performed in the human mind. In particular UML visually describes/depicts a program and a person with an understanding of UML can review the diagram’s visual elements and determine which elements are the data-definition classes, class operations, among other things. The claim does not indicate the size of the program being depicted and therefore might simply be a single command. This would be particularly easy for a human to perform in their mind.

Claim 12 further recites: “… modifying… the initial UML class diagram to generate an extended UML class diagram by applying a data object stereotype to the identified data definition classes, and applying a program stereotype to the identified class operation

In the claim, the recited modifications to the diagram essentially convert a UML diagram to another UML diagram (i.e., the extended UML diagram) and while a computer could be used to make such diagrammatic modifications a human is capable of imagining such changes to a diagram by mentally applying stereotypes,


Claim 12 further recites: “… using the extended UML class diagram to create program code in the procedural language…”

Synopsys, Inc. v. Mentor Graphics Corp., 839 F. 3d 1138, 1139, 1149 (Fed. Cir. 2016), cited in Guidance, 84 Fed, Reg. at 53 n. 15. Likewise claim 7 recites a mental process that translates one description to another. With regard to the limitation; the claim merely modifies the diagram and modifying the diagram is part of the mental process and then creates a procedural language (semantic representation) from the modified diagram which is also a semantic representation. The mind is capable of making and manipulating semantic representations (i.e., diagrams, language). 

Claim 12 further recites: “… for each parameter of the identified class operation, identifying whether the parameter is a resource or external data; and…” The identifying the parameter as a resource or external data is a observation, judgement, or evaluation which a human can perform in their mind. The act of modifying the diagram is also something which a human is capable of imagining in their mind prior to making any such modifications, for example, with the assistance of pencil and paper. A human is capable of considering mentally changes they intend, want or need to make to a depiction/diagram. In light of the instant specification paragraph 57 the application of data and program stereotypes may encompass a person performing the claimed steps mentally with the assistance of pencil and paper.

Claim 12 further recites “upon identifying the parameter as external data, taking no further action and proceeding to process a next parameter” which is also an observation, evaluation, or judgement which can be performed in a human mind because a human mind is capable of judging 

Claim 12 further recites, in pertinent part “…the data definition classes represent logical data, and
the class operations represent programs…” is merely a characterization of classes.


Step 2A, Prong Two of the Guidance: Does the claim recite additional elements that integrate the judicial exception into a practical application?

In claim 12, the additional elements are: 
a computer-hardware system for representing a software application to be coded in a procedural language, comprising a processor having a visual editor executing therein, wherein the processor is configured to perform” 
“receiving, as a first computer data structure and within the visual editor, an initial UML class diagram modeling the software application” 
“using the visual editor”
modifying “using the visual editor” the initial UML class diagram to generate an extended UML class diagram.
displaying, “within the visual editor”, the extended UML class diagram

With regard to additional elements (1) these merely recite generic computer hardware at a high level of generality and only recites the computer elements as a tool to perform the abstract idea. Such limitations are not indicative of integration into a practical application.

While an additional element may integrate a judicial exception into a practical application when, for example, the “additional element implements a judicial exception with, or by use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim”  Guidance, 84 Fed. Feg. at 55; in the instant claims this is not the situation because Claim 7 lacks such a machine. Claim 7 does not recite any details about the processor. Rather, the recited processor encompasses a general-purpose processor that simply executes the mental process described above. A general-purpose processor that merely executes the judicial exception is not a particular machine. See Ultramerical, Inc. V. Hulu, LLC, 772 F.3d 709, 716 – 17 (Fed. Cir. 2014), cited in MPEP 2106.05(b)(1). The claims processor is used as a tool to perform an otherwise mental process. Thus, the processor limitation does not indicate that the judicial exception is integrated into a practical application.

With regard to additional element (2); The Guidance explains that a series of data gathering steps that collect a necessary input for an abstract idea can be insignificant extra-solution activity in Step 2A. Guidance, 84 Fed. Reg. at 56 (citing OIP techs., Inc. v Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). Similarly, the receiving step recited in claim 7 is claimed generically. In the context of claim 7 as a whole, the UML diagram is a necessary input to the rest of the method. So the receiving step here is insignificant extra-solution activity and does not indicate that the judicial exception is integrated into a practical application.




While claim Claim 7 recites “the visual editor” and “using a visual editor” in elements 1, 2, 3, 4, 5; which might imply an editor running/executing on a processor the claim does not recite any details about the editor.
As general-purpose computers generally include some sort of visual display and means of interacting visually with the computer (i.e., visual editor) the claim is not reciting a special purpose computer or editor and therefore the computer and editor simply executes the mental process described above. A general-purpose computer with visual editor that merely executes the judicial exception is not a particular machine. See Ultramerical, Inc. V. Hulu, LLC, 772 F.3d 709, 716 – 17 (Fed. Cir. 2014), cited in MPEP 2106.05(b)(1). The computer is used as a tool to perform an otherwise mental process. Thus, the computer related limitations do not indicate that the judicial exception is integrated into a practical application.

Even when viewed in combination, the additional elements do no more than automate the mental process. There is no change to the processor or other technology other than automating the abstract idea. Therefore the claim does not improve computer technology or functionality in a way that indicates that the recited judicial exception is integrated into a practical application. 


Thus the claim is directed to the judicial exception.

Step 2B of the Guidance: Does the claim recite additional elements that amount to significantly more than the judicial exception?
claim 12’s additional elements include: “receiving, as a first computer data structure and within the visual editor, an initial UML class diagram modeling the software application” and “using the visual editor.”

Of relevance to the step of receiving is OIP Techs., the Federal Circuit determined that “routing data-gathering” was a well-understood, routine, and conventional activity. 788 F.3d at 1363; see also Content Extraction & Transmission LLC v. Wells Fargo Bank, 776 F.3d 1343, 1347 (Fe. Cir. 214). In claim 12, the received step merely collects the data for the remaining steps. An architect can simply use a computer to read the data into a software program. See Spec at paragraph 48 cited in the final Office action. Here, the specification indicates that the receiving step is routine data gathering. Thus, the receiving step is well-understood, routine, and conventional (WURC).

                “The visual editor “ is disclosed to be UML 2.0 editors as IBM Rational Software Architect in version 6 and 7 can be used to automate” (spec. 0063) and “a UML 2.0 compliant visual editor” (spec. at 0046), which I would then consider to be WURC at Step 2B.  Thus, “using the video editor … would also be considered WURC

Also, using a computer “only for the most basic function, the performance of repetitive calculations” may not impose meaningful limits on the claim’s scope. Bancorp Servs. v. Sun Life Assurance Co. of Can. (U.S),  687 F .3d 1266, 1278 (Fed. Cir. 2012). Similarly MPEP instructs examiners that courts recognize that using a computer for performing repetitive calculations may be well-understood, routine, and conventional when claimed generically. MPEP 2106.05d(d) (II)(ii). Here; the processor is generic. The computer merely executes the abstract idea. The specification indicates that the claim may be embodied as a program executing on a computer. Spec 24, 35, 48. These paragraphs indicate that the processor is part of the general-purpose computer. Therefore the recited processor is well-understood, routine, and conventional.

Therefore the claim does not provide an inventive concept.

Claim 15.

Step 1: Does the claim fall within a statutory category of invention?
YES. The claim recites a system.
Step 2A, Prong One of the Guidance: Does the claim recite an abstract idea?
YES. The claim recites a mental process.
Step 2A, Prong Two of the Guidance: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No. Claim 15 recites, in pertinent part, “the procedural language is COBOL.” Such limitation does not add any additional steps to the claim. The limitation merely characterizes the type of procedural language. This merely generally links the claim to a type of procedural language.
Step 2B of the Guidance: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No. The limitation merely characterizes the procedural language but this does not add any additional elements because the procedural language already existed as part of the abstract idea.



ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN S COOK/Primary Examiner, Art Unit 2127